Horton, C. J.:
I do not concur in the decision in this case. I am clearly of the opinion that a chattel mortgage upon a stock of goods in trade, which permits by its conditions the mortgagor to remain in possession of the property, •and to dispose of it by sale, in due course of trade, until the maturity of the debt proposed to be secured by it, is fraudulent in law as to the creditors of the person making the same, .and as to subsequent purchasers, and is absolutely null and void as to them, without reference to the bona fides of the mortgage debt, or the intention of the mortgagor as to fraud. I further hold, that if the power of disposition does not appear upon the face of the mortgage, but is so understood or .•agreed by the parties at the-time the mortgage is executed, it is equally void; and in continuation of the same views, it seems to me that the license allowed to the mortgagor in this •case, to continue in his business of merchandising, and to •dispose of the mortgaged goods and chattels to purchasers in his usual way; to receive and largely control the proceeds of the sales, to use portions of the goods, together with sufficient •of the money derived in the business, to support himself and family, make the chattel mortgage in issue absolutely null *152and void as to creditors and subsequent purchasers — at least until the license is revoked by the mortgagor. After all, with such a license in force, the so-called mortgage resolves itself merely into personal security. The power granted to-the mortgagor by the mortgagee enables the latter to defeat the provisions of the instrument. For. the time being, the exercise of this power destroys it. It is completely felo de se.
Again, this mortgage, accompanied with the license to the-mortgagor, is of no great advantage to the mortgagee, but benefits the debtor, and is exceedingly injurious to other creditors. Indeed, its main purpose is as a ward to keep off other creditors. When agreements are made to hinder and delay creditors, the law imputes to them a fraudulent purpose, and therefore they are held null and void. I think a like imputation lies against the arrangement of the parties to-this chattel mortgage, and that upon the agreed statement of facts, judgment should have been rendered in favor of the plaintiff in error. In support of these views, I refer to the following: Robinson v. Elliott, 22 Wall. 513; Collins v. Myers, 16 Ohio, 547; Freeman v. Rawson, 5 Ohio St. 1; Harman v. Abbey, 7 Ohio St. 218; Griswold v. Sheldon, 4 Comst. 581; May on Vol. and Fraudulent Conveyances, 126; Twyne’s Case, 3 Coke, 80; Ryall v. Rowles, 1 Ves. Sr. 348; Worseley v. De Mattos, 1 Burr. 467; Paget v. Perchard, 1 Esp. 205; Wordall v. Smith, 1 Campb. 332; Lang v. Lee, 3 Rand. 410; Addington v. Etheridge, 12 Gratt. 436; McLachlan v. Wright, 3 Wend. 348; Divver v. McLaughlin, 2 Wend. 596; Wood v. Lowry, 17 Wend. 492; Stoddard v. Butler, 20 Wend. 507; Edgell v. Hart, 13 Barb. 380; Edgell v. Hart, 9 N. Y. 213; Gardner v. McEwen, 19 N. Y. 123; Mittnacht v. Kelly, 3 Keyes, 407; Russell v. Winne, 37 N. Y. 591; Coburn v. Pickering, 3 N. H. 415; Ranlett v. Blodgett, 17 N. H. 298; Putnam v. Osgood, 52 N. H. 148; Horton v. Williams, 21 Minn. 187; Place v. Langworthy, 13 Wis. 629; Steinart v. Deuster, 23 Wis. 136; Bishop v. Warner, 19 Conn. 460; Davis v. Ransom, 18 Ill. 396; Barnet v. Fergus, 51 Ill. 352; Walter v. Wimer, 24 Mo. 63; Stanley v. Bunce, 27 Mo. 269; Armstrong *153v. Tuttle, 34 Mo. 432; Lodge v. Samuels, 50 Mo. 204; Welsh v. Bikey, 1 Pa. 57; Hower v. Geesaman, 17 S. & R. 251; National Bank v. Ebbert, 2 Southern Law Review, first series, 175.